Citation Nr: 1607198	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  04-37 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for Parkinson's disease, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2005.  A transcript of that hearing is associated with the claims file.

The Board denied the Veteran's claim for entitlement to service connection for Parkinson's disease in a June 2010 decision.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In March 2011, the Court issued an order granting a March 2011 Joint Motion for Remand (JMR).  The Order served to vacate the Board's June 2010 decision and remand the matter to the Board for compliance with the JMR.  After remands dated in March 2011 and February 2013, the claim returns to the Board for adjudication.


FINDING OF FACT

The evidence of record is in relative equipoise as to whether the Veteran's Parkinson's disease had its onset in active service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for Parkinson's disease are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Given the favorable disposition of the action to grant the claim of entitlement to service connection for Parkinson's disease, the Board need not address VA's duty to notify and assist.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran contends that service connection for Parkinson's disease is warranted.  He has advanced two theories of entitlement.  First, he contends that his Parkinson's disease had its onset during service.  Second, he alleges that his Parkinson's disease was caused by exposure to Agent Orange during military service.  As discussed below, the Board finds that the evidence is in equipoise as to whether the Veteran's Parkinson's disease had its onset during military service.  Accordingly, the Board will not address the issues of whether the Veteran was exposed to Agent Orange during military service and, if so, whether his Parkinson's disease was caused by such exposure.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

With respect to current disability, there is no dispute as to whether the Veteran currently has Parkinson's disease.  The evidence of record shows a confirmed diagnosis of Parkinson's disease in all relevant private and VA treatment records, as well as in the VA examination reports and private medical opinions.  In that regard, the June and July 2006 VA examination and opinion, the June 2009 VA examination, the private medical treatment records, the VA medical treatment records, the July 2011 VA opinion, and the May 2013 VA examination all reflect diagnoses of Parkinson's disease.  

Concerning evidence of an in-service injury, there is conflicting evidence as to whether the Veteran experienced symptoms of Parkinson's disease during service.  In that regard, the Veteran's service treatment records are silent as to any complaints of or diagnoses of Parkinson's disease, and there is no documented evidence of shaking, tremors, or other symptoms of Parkinson's disease in the service treatment records.  A March 1971 VA examination report was silent as to any complaints of shaking or tremor.  Additionally, private medical treatment records from 1984 indicate that the Veteran reported a six month history of tremors with numbness.  In VA treatment records dated in 1984, the Veteran reported a two to three month history of right-sided tremors and nervousness.  Records from the Social Security Administration (SSA) reflect that the Veteran reported onset of Parkinson's disease in 1982 which progressed and worsened until he was no longer able to work in 1992.

In favor of the Veteran's contention that he experienced symptoms of Parkinson's disease during military service are the Veteran's lay statements and testimony, an August 2006 statement from C.A.R., the Veteran's ex-wife (also a nurse), and a September 2006 statement from R.B.  In that regard, the Veteran has provided several lay statements and lay testimony indicating that he experienced symptoms of shaking and tremors during military service.  In a January 2004 statement, he indicated that he noticed muscle tightening and slight shaking which came and went beginning approximately six months after he returned from Guam, during military service.  He noted that he did not seek treatment at that time, and did not seek treatment until his symptoms progressed.  He reported that he was first diagnosed with Parkinson's disease in 1982 at the S.W. Clinic, and that the physician there informed him that Parkinson's disease usually exists for around 10 years before it is diagnosed.  In a September 2004 statement, the Veteran noted that he experienced shaking and stiffness for over seven years before he believed that something was wrong.  During his June 2005 hearing before the Board, the Veteran reported that he developed tremor during service, but because the tremor was so mild and he was so young, he did not think anything of it, and did not report it or seek treatment for it.  He explained that the tremor continued after service, and that he did not seek treatment for his symptoms until the early 1980's, when his symptoms worsened and he began to understand that his symptoms were probably more than a mere nervous shake.  In an August 2006 statement, C.A.R., the Veteran's ex-wife and a nurse, noted that she was married to theVeteran during his military service and that she observed the Veteran demonstrate rigid walk, slow motor skills, and slight shaking and trembling during his military service when he returned from Guam in 1968.  She opined that the Veteran demonstrated symptoms of Parkinson's disease after his return from Guam in 1968, and that his symptoms were very mild and progressed slowly until his diagnosis in the early 1980's.  In a September 2006 statement, R.B., a friend who served with the Veteran, reported that he noticed shaking in the Veteran's hands during military service upon his return from Guam.  R.B. alerted the Veteran to those symptoms, but the Veteran did not take them seriously.  R.B. indicated that the shaking and twitching continued during service and after service discharge.  In a July 2011 statement, the Veteran reported that, shortly after he returned from Guam, he experienced frequent anxiety attacks and slight trembling on the right side of his body which would come and go.  

The Board acknowledges that there is probative evidence both in favor of and against a finding that the Veteran experienced symptoms of shaking and tremor during service.  The lay statements provided by the Veteran, C.A.R., and R.B. are both competent and credible evidence of in-service symptomatology.  The Veteran, C.A.R., and R.B. are all competent to report observable symptoms, such as seeing the Veteran's hands shake and tremble.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As to credibility, while the Veteran's lay statements of in-service symptomatology are at odds with his reports that his symptoms of Parkinson's began in the early 1980's, the Board believes the Veteran's explanation of this discrepancy to be persuasive.  Specifically, the Veteran, the Veteran's ex-wife, and R.B. all reported that, although the Veteran demonstrated symptoms of tremor and shaking during service and continuously thereafter, the symptoms occurred on and off, and the Veteran did not take them seriously until they progressed years later, at which time he sought treatment.  Thus, it would seem logical that the Veteran might report the onset of his symptoms as the time that they became more than occasional or sporadic and, to him, material, causing him to seek treatment.  Thus, despite the evidence to the contrary, and with consideration of the benefit of the doubt, the Board finds the lay statements provided by the Veteran, C.A.R., and R.B. to be competent and credible evidence of in-service shaking and trembling symptoms.

With respect to a nexus relationship between the Veteran's post-service diagnosis of Parkinson's disease and his in-service symptoms of trembling and shaking, there is evidence both in favor of and against the claim.  In a June 2009 VA examination, the examiner concluded that the Veteran's Parkinson's disease was less likely than not caused by or a result of his military service.  The rationale provided was that the Veteran's service treatment records were negative for signs or symptoms of Parkinson's disease.  Similarly, a May 2013 VA examiner opined that the Veteran's Parkinson's disease was not directly related to his active duty service, as the Veteran's reports of the onset of his tremor and Parkinson's symptoms was contradicted by treatment records indicating that he reported onset of symptoms in the early 1980's.  The examiner also indicated that the Veteran's Parkinson's disease is not related to service based upon the higher incidence of residents of Guam contracting Parkinson's disease, as the Veteran did not eat the Guamanian diet and has no genetic ties to the Chamorro people.

In favor of the Veteran's claim is a July 2011 opinion provided by a VA neurologist.  The VA clinician noted that the Veteran had a longstanding history of young-onset Parkinson's disease, and that he experienced the onset of symptoms during military service with right handed tremor which progressed to involve the left arm and then whole body.  The clinician opined that the Veteran's "service time in Guam is as likely as not related to the young-onset of Parkinson disease . . . ."  The examiner explained that it could either be related to "the yet unidentified cause of Guamanian neurodegeneration but likely as well as to agent orange exposure.  Both have been linked to parkinsonian neurodegeneration."  Additionally, in her August 2006 statement, C.A.R., who is a nurse, opined that, based upon her observation and actual knowledge of the progression of the Veteran's disease, the Veteran demonstrated symptoms of Parkinson's disease during service after his return from Guam, in 1968.  She noted that the symptoms were very mild and progressed very slowly until diagnosis.

The Board does not find the June 2009 VA opinion to be probative in this case, as it does not take into consideration the Veteran's lay reports of in-service symptoms or the other lay evidence indicating that the Veteran demonstrated shaking and tremor during service.  Thus, it is not based upon a complete review of the claims file and does not provide sufficient supporting rationale.  Although the May 2013 VA examiner provided a thorough review and discussion of the evidence in the claims file, the ultimate opinion was based upon a conclusion that the Veteran's lay statements of in-service symptoms were not credible.  As credibility is a legal determination and not a medical one, and because the Board disagrees with the examiner's legal conclusion regarding credibility, the Board does not afford significant probative value to the May 2013 VA examiner's opinion.  While the May 2013 opinion that the Veteran's Parkinson's disease is not related to his service in Guam because the Veteran did not eat the Guamanian diet and has no genetic ties to the Chamorro people is probative in this instance, as discussed below, the Board finds the positive opinions in favor of the Veteran's claim to be equally probative.  

In that regard, although it is unclear whether the July 2011 VA clinician reviewed the Veteran's claims file, the Board finds the opinion stated to be sufficiently probative in this case, as it is based upon consideration of the Veteran's credible lay statements regarding in-service symptomatology and provides supporting rationale for the conclusion that his Parkinson's disease is related to his active duty service in Guam.  The Board notes that the May 2013 VA examiner disagrees with the July 2011 VA neurologist's opinion that the Veteran's Parkinson's disease is related to the elevated rates of Guamanian neurodegeneration; however, both opinions on this matter are probative, and merely disagree in their ultimate conclusion.  Additionally, the Board finds the August 2006 opinion by C.A.R. to be probative evidence of a relationship between the Veteran's Parkinson's disease and his active duty service, especially given her direct observation of the Veteran's symptoms during service and thereafter.  Accordingly, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's Parkinson's disease had its onset in active service.  By resolving any reasonable doubt in the Veteran's favor, service connection for Parkinson's disease is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for Parkinson's disease is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


